Citation Nr: 0917918	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-19 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial disability rating for 
service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that reopened 
the Veteran's previously denied claim of entitlement to 
service connection for bilateral hearing loss, and awarded 
the same a noncompensable initial disability rating, 
effective June 30, 2005.

The Veteran was scheduled to appear before the Board at the 
RO in St. Petersburg, Florida, on March 4, 2008.  However, by 
a statement dated on March 4, 2008, the Veteran withdrew his 
request for a hearing before the Board.  


FINDING OF FACT

Since June 30, 2005, the date upon which service connection 
became effective, the Veteran's bilateral hearing loss has 
been manifested by no more than auditory acuity level II in 
the right ear and auditory acuity level I in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
service-connected bilateral hearing loss have not been met 
since June 30, 2005, the date upon which service connection 
became effective.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.              
§§ 3.321(b)(1), 4.7, 4.85, Diagnostic Code (DC) 6100 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veteran's claim of entitlement to a compensable initial 
disability rating for service-connected bilateral hearing 
loss arises from his disagreement with the initial evaluation 
assigned following the grant of service connection.  Once 
service connection is granted, the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Additionally, the Board finds that the duty to assist has 
been fulfilled.  The Veteran's service treatment records and 
post-service private and VA treatment records have been 
obtained, and he has been afforded VA audiological 
evaluations in September 2005 and June 2007.  The Veteran has 
not identified and the record does not demonstrate that there 
are additional relevant records to be obtained.

Disability Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2008).  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In this case, 
however, the Veteran timely appealed the rating initially 
assigned for his bilateral hearing loss disability on the 
original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity. 
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).
A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2008).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 38 
C.F.R. § 4.86 (2008).  Under these provisions, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, the 
Veteran's test results do not meet the numerical criteria for 
such a rating, and thus his hearing loss will be rated by the 
usual method.  38 C.F.R.          § 4.86.

The Veteran underwent private audiological evaluation in June 
2005.  At that time, the pure tone thresholds, in decibels, 
were as follows:

HERTZ

1000 2000 3000 4000 RIGHT 35 15 35 60  LEFT 30 25 25 65

The averages were 36, bilaterally.  Speech recognition 
ability was 87 percent in the right ear and 93 percent in the 
left ear. 

For the right ear, the average pure tone threshold of 36 
decibels, along with a speech discrimination rate in the 87 
percentile warrants a designation of Roman Numeral II under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 36 decibels, along with a speech 
discrimination rate in the 93 percentile warrants a 
designation of Roman Numeral I under Table VI of 38 C.F.R. § 
4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral II, and the left ear is Roman Numeral I, 
the appropriate rating is 0 percent under DC 6100.  38 C.F.R. 
§ 4.85 DC 6100 (2008).

The Veteran underwent VA audiological evaluation in September 
2005.  The RO relied upon the Veteran's results of this 
instance of audiometric testing to determine the initial 
disability rating for service-connected bilateral hearing 
loss.  At the time of audiometric testing, the pure tone 
thresholds, in decibels, were as follows:

HERTZ

1000 2000 3000 4000 RIGHT 15 15 30 60  LEFT 15 20 30 65

The averages were 30 in the right ear and 32 in the left ear.  
Speech recognition ability was 96 percent, bilaterally. 

For the right ear, the average pure tone threshold of 30 
decibels, along with a speech discrimination rate in the 96 
percentile warrants a designation of Roman Numeral I under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 32 decibels, along with a speech 
discrimination rate in the 96 percentile also warrants a 
designation of Roman Numeral I under Table VI of 38 C.F.R. § 
4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral I, and the left ear is Roman Numeral I, 
the appropriate rating is 0 percent under DC 6100.  38 C.F.R. 
§ 4.85 DC 6100 (2008).

The Veteran underwent additional VA audiological evaluation 
in June 2007.  At that time, the pure tone thresholds, in 
decibels, were as follows:

HERTZ

1000 2000 3000 4000 RIGHT 15 20 30 60  LEFT 15 20 30 60

The averages were 31, bilaterally.  Speech recognition 
ability was 96 percent, bilaterally. 

For the right ear, the average pure tone threshold of 31 
decibels, along with a speech discrimination rate in the 96 
percentile warrants a designation of Roman Numeral I under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 31 decibels, along with a speech 
discrimination rate in the 96 percentile also warrants a 
designation of Roman Numeral I under Table VI of 38 C.F.R. § 
4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral I, and the left ear is Roman Numeral I, 
the appropriate rating is 0 percent under DC 6100.  38 C.F.R. 
§ 4.85 DC 6100 (2008).

The Veteran underwent additional VA audiometric testing in 
May 2008.  At that time, the pure tone thresholds, in 
decibels, were as follows:

HERTZ

1000 2000 3000 4000 RIGHT 15 10 30 55  LEFT 15 15 25 65 

The averages were 28 in the right ear and 30 in the left ear.  
Speech recognition ability was 92 percent, bilaterally. 
For the right ear, the average pure tone threshold of 28 
decibels, along with a speech discrimination rate in the 92 
percentile warrants a designation of Roman Numeral I under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 30 decibels, along with a speech 
discrimination rate in the 92 percentile also warrants a 
designation of Roman Numeral I under Table VI of 38 C.F.R. § 
4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral I, and the left ear is Roman Numeral I, 
the appropriate rating is 0 percent under DC 6100.  38 C.F.R. 
§ 4.85 DC 6100 (2008).

As discussed above, disability ratings for hearing loss are 
determined by a mechanical application of the rating schedule 
to the numeric designations assigned based on audiometric 
test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
According to the audiometric test results of record, as 
compared to the rating criteria, a compensable initial 
disability rating may not be granted.

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for different 
periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the weight of the credible evidence 
demonstrates that since June 30, 2005, the date upon which 
service connection became effective, the Veteran's bilateral 
hearing loss has warranted a noncompensable disability 
rating.  

As the preponderance of the evidence is against the claim of 
entitlement to a compensable initial disability rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this case, 
there has been no assertion or showing by the appellant that 
his service-connected disability has necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disability has interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A compensable initial disability rating for service-connected 
bilateral hearing loss is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


